 1   BOWMAN AND BROOKE LLP
     Michael J. Hurvitz (SBN: 249050)
 2   Monica Y. Hernandez (SBN: 302509)
     750 B Street, Suite 2200
 3   San Diego, CA 92101
     Tel No: 619/ 376-2500
 4   Fax No: 619/ 376-2501
     michael.hurvitz@bowmanandbrooke.com
 5   monica.hernandez@bowmanandbrooke.com
 6   Attorneys for Defendant
     AMERICAN HONDA MOTOR CO., INC.
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   GENARO URIBE, an individual,        )   CASE NO.: '20CV1843 BEN KSC
                                         )
11                      Plaintiff,       )   (Removed from Imperial County Superior
                                         )   Court Case No. ECU001519)
12           vs.                         )
                                         )
13   AMERICAN HONDA MOTOR                )   DEFENDANT AMERICAN HONDA
     CO., INC., a California             )   MOTOR CO., INC.’S NOTICE OF
14   Corporation; and DOES 1 to 10,      )   REMOVAL TO THE UNITED
     inclusive,                          )   STATES DISTRICT COURT FOR
15                                       )   THE SOUTHERN DISTRICT OF
                        Defendants.      )   CALIFORNIA UNDER 28
16                                       )   U.S.C. § 1331 FEDERAL QUESTION
                                         )   JURISDICTION
17                                       )
18
19           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
20   THE SOUTHERN DISTRICT OF CALIFORNIA:
21           Defendant American Honda Motor Co., Inc. (“AHM”) hereby removes this
22   case to the United States District Court for the Southern District of California
23   under 28 U.S.C. § 1441 (a), based upon federal question jurisdiction under 28
24   U.S.C. § 1331. The basis for removal is as follows:
25           1.    On July 16, 2019, Plaintiff Genaro Uribe filed an action in the
26   Superior Court of the State of California, County of Imperial, titled Uribe v.
27   American Honda Motor Co., Inc., Case No. ECU001519, alleging causes of action
28   in relation to Plaintiff’s purchase of a new 2018 Honda Accord, VIN
29   23151426v1                      1
30     AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF REMOVAL TO THE
       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
31    CALIFORNIA UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
 1   1HGCV2F373A011893 against AHM. The complaint alleges causes of action for
 2   breach of the Song-Beverly Consumer Warranty Act, for violation of Magnuson-
 3   Moss Warranty Act, and for violation of the Unfair Competition Law. See
 4   Declaration of Monica Y. Hernandez (“Hernandez Decl.”), at ¶ 2; Ex. A, Pl.’s
 5   Complaint.
 6           2.   AHM was served with the complaint on August 21, 2020. See
 7   Hernandez Decl. at ¶ 3; Ex. B, Service of Process of Transmittal.
 8           3.   This Court has Federal Question Jurisdiction under 28 U.S.C. § 1331
 9   because the third and fourth causes of action arise under the federal Magnuson-
10   Moss Warranty Act, 15 U.S.C. § 2301, et seq., and satisfy the necessary amount in
11   controversy under that statute.
12                 Federal Question Jurisdiction under 28 U.S.C. §1331
13           4.   Federal district courts have original jurisdiction in actions “arising
14   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
15   An action “arises under” federal law under 28 U.S.C. § 1331, if federal law either
16   creates the cause of action or the plaintiff's right to relief necessarily depends on
17   resolution of a substantial question of federal law. Franchise Tax Board v.
18   Construction Laborers Vacation Trust (1983) 463 U.S. 1, 27-28.
19           5.   This Court has original jurisdiction of because Plaintiff’s third and
20   fourth causes of action “arise[] under” a federal statute, i.e., 15 U.S.C. § 2301 et
21   seq., otherwise known as the Magnuson-Moss Warranty Act.
22                Amount in Controversy under 15 U.S.C. § 2310(d)(3)(B)
23           6.   Section 2310(d)(1)(B) of the Magnuson-Moss Warranty Act states
24   that a consumer who is damaged by a warrantor's failure to comply with a warranty
25   “may bring suit for damages and other legal and equitable relief in an appropriate
26   district court of the United States, subject to paragraph (3) of this subsection.”
27   Paragraph (3) goes on to state that “[n]o claim shall be cognizable in a suit brought
28   under paragraph (1)(B) of this subsection … if the amount in controversy is less
29   23151426v1                      2
30     AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF REMOVAL TO THE
       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
31    CALIFORNIA UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
 1   than the sum or value of $50,000.00 (exclusive of interest and costs) computed on
 2   the basis of all claims to be determined in this suit… .” 15 U.S.C. § 2310(d)(3)(B).
 3           7.    This Court has jurisdiction and removal is proper because the amount
 4   in controversy exceeds $50,000.00, exclusive of interests and costs.
 5           8.    In the Complaint, Plaintiff seeks rescission of the purchase contract,
 6   restitution, incidental and consequential damages, actual and statutory damages,
 7   prejudgment interest, civil penalty of two times Plaintiff’s actual damages,
 8   injunctive relief, and attorneys’ fees. See Hernandez Decl., at ¶ 2; Ex. A at 8:22-
 9   7:9.
10           9.    In the Complaint, Plaintiff alleges he has sustained, and continues to
11   sustain, actual, incidental and consequential damages in the approximate amount of
12   $42,000 according to proof. See Hernandez Decl., at ¶ 2; Ex. A at 6:25-27. At a
13   minimum, therefore, the total amount in controversy currently is $126,000.00.
14   Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) [amount in
15   controversy requirement may be established by showing that such damages are
16   "facially apparent" from the plaintiff's Complaint, or by setting forth facts in the
17   notice of removal that support a finding of the requisite amount]; Brady v.
18   Mercedes-Benz USA, Inc., 243 F. Supp.2d 1004, 1009 (N.D. Cal. 2002) [civil
19   penalties under Song-Beverly Consumer Warranty Act are included in determining
20   whether amount in controversy was satisfied as civil penalties under the Act,
21   allowing up to two times the amount of actual damages as well as compensatory
22   damages, are akin to punitive damages.].
23           10.   The amount of damages sought in this case exceeds the $50,000.00
24   amount in controversy requirement, ignoring other penalties, compensatory
25   damages, and attorney's fees. The amount in controversy is, accordingly, satisfied.
26                               Supplemental Jurisdiction
27           11.   "[I]n any civil action of which the district courts have original
28   jurisdiction, the district courts shall have supplemental jurisdiction over all other
29   23151426v1                      3
30     AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF REMOVAL TO THE
       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
31    CALIFORNIA UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
 1   claims that are so related to claims in the action within such original jurisdiction
 2   that they form part of the same case or controversy under Article III of the United
 3   States Constitution." 28 U.S.C. § 1367(a). The Supreme Court has noted that the
 4   supplemental jurisdiction statute "applies with equal force to cases removed to
 5   federal court as to cases initially filed there; a removed case is necessarily one 'of
 6   which the district courts . . . have original jurisdiction'…." City of Chicago v.
 7   International College of Surgeons (1997) 522 U.S. 156, 165. Although one of
 8   several claims does not "arise under" federal law, removal is still appropriate if that
 9   claim is transactionally related (i.e. "supplemental") to at least one substantial
10   federal claim. Zuniga v. Blue Cross & Blue Shield of Michigan (6th Cir. 1995) 52
11   F.3d 1395, 1399. A single case exists in the constitutional sense wherever the state
12   and federal claims arise from a "common nucleus of operative facts" such that a
13   plaintiff "would ordinarily be expected to try them all in a single judicial
14   proceeding." United Mine Workers v. Gibbs (1966) 383 U.S. 715, 725.
15           12.   Here, all of Plaintiff’s causes of action arise out of the same nucleus
16   of operative facts, i.e., the purchase of the Subject Vehicle and its alleged
17   warranties.
18           13.   Supplemental jurisdiction under 28 U.S.C. § 1367 of the remaining
19   causes of action is, accordingly, appropriate. See Priebe v. Autobarn, Ltd (7th Cir.
20   2001) 240 F.3d 584 (where federal jurisdiction existed under Magnuson-Moss,
21   district court properly exercised supplemental jurisdiction over plaintiffs’
22   remaining causes of action including a state fraudulent business practices claim
23   and a common law fraud claim).
24           14.   AHM is the only defendant in this matter.
25           15.   This removal notice is timely filed as it is filed less than 30 days after
26   service of the complaint. Therefore, removal is proper.
27           16.   AHM filed its Answer in the State Court on September 4, 2019. See
28   Hernandez Decl. at ¶ 4; Ex. C, State Court Answer.
29   23151426v1                      4
30     AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF REMOVAL TO THE
       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
31    CALIFORNIA UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
 1           17.   Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
 2   orders for the State Action in AHM’s possession are contained in Exhibits A, C, D,
 3   E, F, G filed herewith. (Hernandez Decl. ¶¶ 2, 4-8).
 4           18.   AHM will promptly notify Plaintiff and the Superior Court of this
 5   removal as required by 28 U.S.C. §1441(d).
 6
 7   DATED: September 18, 2020                    BOWMAN AND BROOKE LLP
 8
                                            By     s/Monica Y. Hernandez
 9                                                Michael J. Hurvitz
                                                  Monica Y. Hernandez
10                                                Attorneys for Defendant,
                                                  AMERICAN HONDA MOTOR CO.,
11                                                INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29   23151426v1                      5
30     AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF REMOVAL TO THE
       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
31    CALIFORNIA UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
 1                                 PROOF OF SERVICE
                                    F.R.C.P Rule 5(b)(2)
 2
     STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
 3
     I am employed in the County of San Diego, State of California. I am over the age of
 4   18 and not a party to the within action; my business address is 750 B Street, Suite
     2200, San Diego, California 92101.
 5
     On September 18, 2020, I served the foregoing document described as
 6   DEFENDANT AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF
     REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE
 7   SOUTHERN DISTRICT OF CALIFORNIA UNDER 28 U.S.C. § 1331
     FEDERAL QUESTION JURISDICTION on all interested parties in this action
 8
 9
     by enclosing
     follows:
                  a true copy
                                    •
                               the original of them in an envelope addressed as


10
     Jon P. Jacobs, Esq.                         ATTORNEYS FOR PLAINTIFF
11   Chad A. David
12   Law Offices of Jon Jacobs                   Tel:      916-663-6400
     One Ridgegate Dr., Suite 245                Fax:      916-663-6500
13   Temecula, CA 92590                          Email: chad@lemonbuyback.com
14
15
     •envelope
             BY MAIL (F.R.C.P. Rule 5(b)(2)): I served the documents by placing the
                for collection and mailing following our ordinary business practices. I am
      readily familiar with the firm's business practice for collecting and processing
16   documents for mailing. On the same day the document is placed for collection and
     mailing, it is deposited in the ordinary course of business with the United States
17   Postal Service in a sealed envelope with postage fully prepaid. I am aware that on
     motion of the party served, service is presumed invalid if the postal cancellation date
18   or postage date is more than 1 day after the date of deposit for mailing in affidavit.

19         BY ELECTRONIC SERVICE (F.R.C.P. Rule 5(b)(2)):Based on an
     agreement of the parties to accept service by electronic transmission, I caused the
20   documents to be sent to the addressees persons at the electronic notification listed
     on the Service/Mailing List.
21
     Executed on September 18, 2020, at San Diego, California.
22
            (Federal) I declare that I am employed in the office of a member of the bar of
23   this court at whose direction this service was made.
24
25
                                                   Sheila Cavanaugh
26
27
28
29   23151426v1                      6
30     AMERICAN HONDA MOTOR CO., INC.’S NOTICE OF REMOVAL TO THE
       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
31    CALIFORNIA UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
